DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The non-patent literature documents lined through in the IDS filed 22 February 2019 were not considered because no copies of them could be found in the file.  The foreign patent documents lined through in the IDS filed 22 February 2019 were not considered because no copies could be found of them in the file and/or they are not in the English language and do not contain a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference that is not in the English language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 7, 9, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Additionally, the term "typically" renders the claim 3 indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
	Additionally, claim 3 contains the trademark/trade name Solane®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a solvent and, accordingly, the identification/description is indefinite.
The phrase "suitably transparent conductive pigment" in claims 5 and 7 renders the claims indefinite because neither the claims nor the specification indicate how suitability is to be determined.
The phrase "conductive suitably transparent pigment" in claim 9 renders the claims indefinite because neither the claims nor the specification indicate how suitability is to be determined.
The phrase "said reducer solvent component of said combined intermediate layer comprising a polyurethane binder" at the end of claim 15 renders the claim indefinite because a binder is not a solvent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yeh et al. (US 2004/0183434 A1).
	Yeh et al. is directed to an electroluminescent element comprising a transparent electrode, a phosphor layer, a dielectric layer, and a rear electrode (paragraph 0012).  The transparent electrode corresponds to the outer layer of the claim; the phosphor layer corresponds to the second intermediate layer; the dielectric layer corresponds to the first intermediate layer; the rear electrode corresponds to the inner layer.  The transparent electrode may be formed from an ink (paragraph 0024).  The phosphor layer is formed from an ink or paste containing phosphor particles, binder resins, solvents, and additives such as dispersing and leveling agents (paragraph 0025).  The dielectric layer is formed from an ink or paste containing dielectric particles, a binder resin, solvent, and additives such as dispersing and leveling agents (paragraph 0026).  The dielectric layer completely covers the rear electrode (Figure 1), thus not allowing a direct electrical connection between the transparent and rear electrodes.  The rear electrode may be 
	While Yeh et al. do not explicitly teach that the composition for forming the transparent electrode comprises a solvent and binder resin, one of ordinary skill in the art would expect an ink to inherently contain both a solvent and a binder resin.  Additionally, one of ordinary skill in the art would expect the solvent to be volatile since the layers of the resulting article are solid.  Such a solvent reads on a reducer solvent - which is described in the instant specification as being "toluene, xylene … or other volatile solvent" (see page 4, lines 4-8 of the instant specification).
	One of ordinary skill in the art would expect the dielectric layer of Yeh et al. to inherently flow to a smooth film since the ink or paste composition from which the layer is formed contains dispersing and leveling agents.  Moreover, one of ordinary skill in the art would expect the phosphor particles in the phosphor layer to be dispersed in an even and uniform manner since the ink or paste composition from which the layer is formed contains dispersing and leveling agents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zsinko et al. (US 8,470,388 B1) in view of Yeh et al. (US 2004/0183434 A1).
Zsinko et al. is directed to an electroluminescent system formed by sequentially painting an electrically conductive backplane, dielectric layer, phosphor layer, and electrode layer on a substrate (column 1, line 57-column 2, line 21).  The conductive backplane is formed from a silver or copper laden latex, such as an aqueous solution containing silver flake and an acrylic copolymer (column 3, line 26-51).  Alternatively, the conductive backplane may comprise an electrically conductive polymer (column 3, line 65-column 4, line 5).  The dielectric layer comprises a material with a high dielectric constant, such as barium titanate, within an insulating polymer matrix applied from an ammonium hydroxide (i.e. water and ammonia) solution (column 4, lines 6-19).  The dielectric layer provides an insulating barrier between the backplane and electrode layer (column 4, lines 20-23).  The phosphor layer comprises a metal-doped zinc sulfide encapsulated within a polymer matrix (column 4, lines 43-46).  The phosphor layer is deposited from an ammonium hydroxide solution containing the polymer and metal-doped zinc sulfide (column 4, lines 58-64).  The polymer of the dielectric and phosphor layers is preferably an acrylic copolymer (column 4, lines 65-67).  The electrode is a transparent coating layer made from an isopropyl alcohol solution containing an electrically conductive polymer (column 5, lines 31-44).  The backplane layer may be applied at a thickness of 1 mil (column 7, lines 47-52) and has a resistance of less than about 1 /square (column 3, lines 62-64).  The dielectric layer is applied by spraying in successive coats to ensue even distribution of particulate/polymer solution and prevent excess buildup leading to an uneven coating (column 7, line 64-column 8, line 6).  The phosphor layer is applied by spraying in successive coats to ensue even distribution of particulate/polymer solution and prevent excess buildup leading to an uneven coating (column 8, lines 25-34).  The phosphor layer has a thickness of about 1 mil or less (column 9, lines 15-16).  
	The dielectric layer of Zsinko et al. corresponds to the first intermediate layer of the instant claims as it is formed from a composition containing: a reducer solvent (i.e. water), a binder component (acrylic copolymer), and a high-dielectric pigment (barium titanate).  Furthermore, it is designed to insulate the backplane from the electrode layer and is applied in a manner that is designed to form a smooth film with evenly dispersed dielectric particles.
	The phosphor layer of Zsinko et al. corresponds to the second intermediate layer of the instant claims as it is formed from a composition containing: a reducer solvent (water), a binder component (acrylic copolymer), and an electroluminescent pigment (metal-doped zinc sulfide).  Furthermore, it is applied in a manner that is designed to form a smooth film with evenly dispersed phosphor particles such that one of ordinary skill in the art would expect it to provide a uniform lighting effect when energized.
	The conductive backplane of Zsinko et al. corresponds to the inherently conductive inner layer of the instant claims as it is formed from a composition containing: a reducer solvent (water), a binder component (acrylic copolymer), and a conductive component (silver flake).
	The electrode layer of Zsinko et al. corresponds to the inherently conductive and substantially transparent outer layer of the instant claims as it is both conductive and transparent.  Zsinko et al. teach forming this layer from a composition containing: a reducer solvent (isopropyl alcohol) and a conductive component (an electrically conductive polymer).
	Zsinko et al. do not teach the weight percentages for the components of the dielectric, phosphor, and electrode layers as recited in claim 2.

	Zsinko et al. is silent as to the thickness of the dielectric layer.
	However, it would have required no more than routine experimentation and ordinary skill to determine a suitable thickness for the dielectric layer.  Since the dielectric layer is formed of the same materials and intended to perform the same function as the first intermediate layer of the instant claims, one of ordinary skill in the art would expect this determination to result in a layer having a thickness that satisfies the limitations of claim 3.
	Zsinko et al. do not teach the inclusion of a binder component as part of the composition forming the electrode layer and are silent as to the thickness and resistivity of the electrode layer.
	Yeh et al. is directed to an electroluminescent element comprising a transparent electrode, a phosphor layer, a dielectric layer, and a rear electrode (paragraph 0012).  The transparent m with a surface resistivity of 30 to 1000 /square (paragraph 0024).
	It would have been obvious to one of ordinary skill in the art to fabricate the electrode of Zsinko et al. according to the transparent electrode of Yeh et al. since it has been held that the selection of a known material (e.g. the transparent electrode of Yeh et al.) based on its suitability for its intended use (e.g. a transparent electrode in an electroluminescent device) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Additionally, while Yeh et al. do not explicitly teach that the composition for forming the transparent electrode comprises a solvent and binder resin, one of ordinary skill in the art would expect an ink to inherently contain both a solvent and a binder resin.  Additionally, one of ordinary skill in the art would expect the solvent to be volatile since the layers of the resulting article are solid.  Such a solvent reads on a reducer solvent - which is described in the instant specification as being "toluene, xylene … or other volatile solvent" (see page 4, lines 4-8 of the instant specification).
	Regarding claims 4-7, Yeh et al. teach the functional equivalence of inorganic transparent conductive compounds, such as ITO and ATO, and conductive polymers for use as the conductive material in electrode layers (paragraph 0024).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an inorganic transparent conductive compounds (i.e. transparent conductive pigment) for the conductive polymer in the electrode and/or backplane of Zsinko et al.
.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zsinko et al. (US 8,470,388 B1) in view of Yeh et al. (US 2004/0183434 A1) as applied to claim 3 above, and further in view of Jakobi et al. (US 2003/0129297 A1).
	Zsinko et al. taken in view of Yeh et al. teach or suggest all the limitations of claims 14 and 15, as outlined above, except for simultaneously forming the dielectric and phosphor layers (i.e. the layers corresponding to the first and second intermediate coatings of the claims).  However, Zsinko et al. do teach that the layers are preferably applied by spray conformal coating (column 2, lines 14-16).
	Jakobi et al. is directed to an electroluminescent coating system comprising a dielectric film layer including an electroluminescent phosphor applied between conductive layers (paragraph 0006).  In one embodiment, a single dielectric film layer contains both an electroluminescent phosphor and a dielectric additive (paragraph 0018).  Alternatively, the electroluminescent phosphor and dielectric additive may be contained in separate layers (paragraph 0026).  The layers may be applied by spraying (paragraph 0020).
	That is, Jakobi et al. show that separate and combined dielectric and phosphor layers are known in the art as functionally equivalent structures in electroluminescent systems.  Therefore, because these two layer arrangements were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a combined .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 11, 18, 19, 21, 26, 27, 29, 37-40, 42, and 48 of U.S. Patent No. 9,642,212 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-15 represent a genus of which the inventions described by claims 1-4, 6, 8, 11, 18, 19, 21, 26, 27, 29, 37-40, 42, and 48 of U.S. Patent No. 9,642,212 B1 are species since the coating claimed in U.S. Patent No. 9,642,212 B1 is limited to spray-applied conformal coatings while the instant claims are open to being applied by spraying (e.g. see claims 14 and 15) but are not required to be spray-applied.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787